NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD HENKIE RAJO, ET AL.,                      No.   12-72902

                Petitioners,                     Agency No. A096-351-539
                                                            A096-351-540
 v.                                                         A096-351-542
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted August 7, 2017**
                                  Pasadena, California

Before: CALLAHAN and OWENS, Circuit Judges, and FABER,*** District
Judge.

      Petitioners Ronald Henkie Rajo, Olly Fonny Rogahang, and Oscean Swingly

Rajo (collectively, “Petitioners”), petition for review of the Board of Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable David A. Faber, United States District Judge for the
Southern District of California, sitting by designation.
Appeals’ (“BIA”) August 16, 2012 order, which denied Petitioners’ untimely

motion to reopen their applications for asylum, withholding of removal, and

Convention Against Torture (“CAT”) protection. Petitioners are Seventh Day

Adventists from Indonesia who argue that they will face persecution upon removal

because of their Christian faith. We have jurisdiction under 8 U.S.C. § 1252, and

we deny the petition for review.

      We review the BIA’s denial of a motion to reopen for abuse of discretion,

and its factual determination of changed country conditions for substantial

evidence. Oyeniran v. Holder, 672 F.3d 800, 806 (9th Cir. 2012); Edu v. Holder,

624 F.3d 1137, 1142 (9th Cir. 2010).

      1. Generally, an alien must move to reopen a denied application for asylum

or withholding of removal within 90 days of the BIA’s last order of removal.

8 U.S.C. § 1229a(c)(7)(C)(i). Petitioners’ motion to reopen was untimely because

Petitioners moved to reopen the BIA’s April 27, 2007 order of removal over four

years later, on January 10, 2012. An exception to the 90-day deadline applies if

the alien shows “changed country conditions” that now affect the alien’s eligibility

for asylum or withholding of removal. Id. § 1229a(c)(7)(C)(ii). The changed

country conditions must be material, and the newly presented evidence must not

have been discoverable during the previous proceeding. Id. The new evidence

must also be particular to the individual petitioners. See Tampubolon v. Holder,


                                         2
610 F.3d 1056, 1062 (9th Cir. 2010).

      The BIA’s determination that the exception does not apply here was not an

abuse of discretion because Petitioners failed to present evidence of changed

country conditions that carry an “individualized risk” to themselves. See id. at

1061–62; cf. Malty v. Ashcroft, 381 F.3d 942, 945–46 (9th Cir. 2004). While

Petitioners included in their motion various news articles and expert witness

testimony showing generally worsening persecution of Christians in Indonesia,

they presented no evidence that they or their family have been targeted.

      2. Petitioners’ assertion that recent Ninth Circuit case law establishing

Indonesian Christians as a disfavored group requires granting the petition is also

unavailing. Although membership in a disfavored group relaxes a petitioner’s

burden to show individualized risk, see Wakkary v. Holder, 558 F.3d 1049, 1063

(9th Cir. 2009); Tampubolon, 610 F.3d at 1062, here the BIA assumed that

Petitioners were members of a disfavored group. Even under the relaxed analysis,

the BIA found that Petitioners failed to show sufficient individualized risk.

      3. Petitioners also argue that the BIA abused its discretion by not expressly

considering the government’s failure to file an opposition to the motion to reopen.

But the government’s failure to file an opposition is immaterial because the BIA

denied Petitioners’ motion to reopen for not meeting substantive requirements. It

was Petitioners’ burden to present material evidence of changed country


                                          3
conditions, Najmabadi v. Holder, 597 F.3d 983, 989–90 (9th Cir. 2010), but they

did not do so. Further, the BIA’s order recognized that the government did not

oppose Petitioners’ motion.

      In sum, the BIA did not abuse its discretion in denying Petitioners’ motion

to reopen.

      PETITION FOR REVIEW DENIED.




                                        4